United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 2, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-50437
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

JOHNNY S. ESTRADA, JR., also known as Juanillo,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Western District of Texas
                      USDC No. 1:05-CR-67-9
                       --------------------

Before HIGGINBOTHAM, WIENER, and PRADO, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Johnny

S. Estrada, Jr., raises arguments that are foreclosed by United

States v. Gamez-Gonzalez, 319 F.3d 695, 699-700 (5th Cir. 2003),

which held that knowledge of the drug type is not a material

element of the offense under 21 U.S.C. § 841, and by United

States v. Valencia-Gonzales, 172 F.3d 344, 345-46 (5th Cir.

1999), which held that the defendant may be sentenced under the

guidelines according to the drug he was carrying rather than the

drug he believed he was carrying.   The Government’s motion for


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-50243
                               -2-

summary affirmance is GRANTED, and the judgment of the district

court is AFFIRMED.